NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NAEEM AHMAD,                                    No. 13-17309

                Plaintiff-Appellant,            D.C. No. 2:12-cv-01331-MCE-
                                                CKD
 v.

COUNTRYWIDE HOME LOANS INC; et                  MEMORANDUM*
al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Naeem Ahmad appeals pro se from the district court’s judgment dismissing

his action alleging federal claims arising from foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Ahmad’s Real Estate Settlement

Procedures Act (“RESPA”) claims concerning disclosures because any such claim

was barred by the statute of limitations, and because there is no private right of

action for violation of 12 U.S.C. § 2603(b). See 12 U.S.C. § 2614 (statute of

limitations); Martinez v. Wells Fargo Home Mortg., Inc., 598 F.3d 549, 557 (9th

Cir. 2010) (no private right of action under 12 U.S.C. § 2603).

      The district court properly dismissed Ahmad’s RESPA claims concerning

Bank of America’s failure to respond to Ahmad’s Qualified Written Request

(“QWR”) because Ahmad failed to allege facts sufficient to show he suffered

damages as a result. See 12 U.S.C. § 2605(f)(1) (explaining damages available

under RESPA for failure to respond to a QWR). The district court properly

dismissed Ahmad’s additional QWR-related RESPA claims because Ahmad failed

to allege facts sufficient to show he sent any other QWRs to defendants acting as

loan servicers. See 12 U.S.C. § 2605(e) (QWR statute limited to loan servicers).

      The district court properly dismissed Ahmad’s Fair Debt Collection

Practices Act (“FDCPA”) claims related to actions defendants took in connection

with commencing a non-judicial foreclosure of Ahmad’s property because “actions

                                          2                                    13-17309
taken to facilitate a non-judicial foreclosure . . . are not attempts to collect ‘debt’ as

that term is defined by the FDCPA.” Ho v. ReconTrust Co., N.A., 858 F.3d 568,

572 (9th Cir. 2017).

      The district court properly dismissed Ahmad’s FDCPA claims against

Countrywide Home Loans, Inc., American Pacific Mortgage Corp., ReconTrust

Co., N.A., and Mortgage Electronic Registration Systems, Inc. because Ahmad

failed to allege facts sufficient to show these defendants were “debt collectors”

within the meaning of that statute. See 15 U.S.C. § 1692(a)(6) (defining a “debt

collector” as one who “regularly collects . . . debts owed . . . or due another” and

excluding those collecting “a debt which was not in default at the time it was

obtained by such person”).

      The district court properly dismissed Ahmad’s FDCPA claims against Bank

of America, N.A. and Bayview Loan Servicing, LLC because Ahmad failed to

allege facts sufficient to show these defendants used any “false, deceptive, or

misleading . . . means in connection with the collection of a debt,” or otherwise

violated any provision of the FDCPA. See 15 U.S.C. § 1692e (prohibiting false,

deceptive, or misleading means in connection with collection of a debt);

§ 1692g(a)(3) (providing 30 day period for consumer to dispute a debt).

                                            3                                      13-17309
      The district court did not abuse its discretion in not granting Ahmad leave to

file a second amended complaint. See Chappel v. Lab. Corp., 232 F.3d 719, 725-

26 (9th Cir. 2000) (setting forth standard of review and explaining that a district

court “acts within its discretion to deny leave to amend when amendment would be

futile”); Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (district

court’s discretion “particularly broad” when it has already granted a plaintiff leave

to amend).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                    13-17309